DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election of invention II, embodied by claims 11-16 with traverse of the restriction requirement mailed 12/10/2020 in the reply filed on 02/10/2021 is acknowledged.  The traversal has been considered, but is moot at least due to the rejoining of claims 17-20 and cancellation of claims 1-10, detailed below. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-10 has been amended as follows:
Claims 1-10 are cancelled.

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Don Lewis on 03/12/2021.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is believed to be Ono (US 20090133385 A1).
Ono discloses determining the presence/absence of the clogging of a particulate filter in an exhaust purification device of the internal combustion engine (at least [0006]) that results in performing a restoration process of the particulate filter (at least [0046]) wherein an exhaust flow calculation means calculates the amount of flow of exhaust passing through a particulate filter on the basis of the amount of gas supplied by the gas supply means and the intake air amount detected by the intake air amount detection means. (at least [0008]) The amount of the gas supplied by the gas supply means may be the amount of an EGR gas detected by EGR gas amount detection means for detecting the amount of the EGR gas flowing in the EGR passageway. (at least [0011]) When the amount of the EGR gas flowing in the EGR passageway is changed by operating the EGR valve, the amount of flow of exhaust passing through the particulate filter correspondingly changes. (at least [0012]) The degree of opening of the low-pressure EGR valve 32 may be controlled to a fixed degree of opening that is other than the fully closed state.  In this case, the amount of low-pressure EGR gas flowing through the low-pressure EGR passageway 31 is directly measured or is estimated.  Then, the amount of low-pressure EGR gas and the fresh air amount detected by the air flow meter 7 are combined to calculate the amount of flow of exhaust passing through the filter 10. (at least [0068]) When the .DELTA.P/Ucat.sup.2 is greater than a predetermined value R1, the ECU 20 determines that the filter 10 is clogged, and then carries out the restoration process of the filter 10. (see at least Fig. 5, steps S110 and S111 and [0052])
Ono does not disclose or suggest determination of an air flow from an exhaust system to an intake of an engine. Ono only measures exhaust gas flow, which inherently includes an engine running state, which is explicitly different than the air flow measurements claimed that 
Claim 17 is a hybrid vehicle performing the method of claim 11, and is allowable at least per claim 11, detailed above.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 12-16 and 18-20 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 12th, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669